Citation Nr: 1113567	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from May 1953 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2008 rating decision, the RO, in part, granted service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent rating effective July 18, 2007.  In an April 2009 rating decision, the RO denied a total disability rating based on individual unemployability (TDIU).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the July 18, 2007, date of service connection, the Veteran's PTSD has been most nearly characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  

2.  The Veteran is service-connected for PTSD (now rated as 30 percent), and bursitis of the left hip, bursitis of the right hip, chronic follicular conjunctivitis, high tone sensorineural hearing loss of the left ear, hemorrhoids, and chronic prostatitis (each rated as 0 percent), for a combined evaluation of 30 percent.

3.  The Veteran's service-connected disabilities, alone, do not preclude him from securing or following substantially gainful occupation.  




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU, to include submission for extra-schedular consideration under 38 C.F.R. § 4.16(b), have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the TDIU claim, the Veteran was sent a letter in February 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Under the General Rating Formula for mental Disorders, found at 38 C.F.R. § 4.130 (2010), PTSD warrants a 10 percent rating when there is ooccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or when symptoms are controlled by continuous medication.

A 30 percent rating is warranted for psychiatric disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 
A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

After a careful review of the record, the Board finds that an initial 30 percent rating is warranted for the Veteran's PTSD.  

A February 2008 psychological consult report by a private licensed psychological associate reflects complaints of intrusive thoughts, nightmares, distress at exposure to triggers that remind of past trauma, avoidance of conversations about service, estrangement and detachment from others, hypervigilance, hyperirritability, exaggerated startle response, memory and concentration deficits, and sleep disturbance.  Additionally, the Veteran angered easily.  

On examination the Veteran was cooperative and normally dressed with a dysthymic mood and restricted affect.  Speech was unremarkable and thought process was not always linear, with the narrative moving back and forth between time periods.  Judgment and insight were limited.  There were no suicidal or homicidal ideations.  The diagnosis was of chronic, severe PTSD and the GAF score was estimated at 38.

The licensed psychological associate opined that the Veteran's symptoms have interfered significantly in his personal, social, and professional life.  She stated that his hypervigilance and hyper arousal prevent him from being consistently productive, and that his problems with memory and concentration negatively impact his ability to learn new skills.  Additionally, his hyperirritability severely compromises his ability to initiate or sustain work relationships, and his isolating behaviors and feelings of estrangement severely compromise his ability to initiate or sustain social relationships.  She further stated that, due to the severity and chronicity of symptoms, his prognosis for recovery is poor.  She concluded that he is permanently and totally disabled and unemployable.

A March 2008 VA examination report reflects complaints of sleep impairment due to bad dreams.  The Veteran also endorsed being easily startled, hypervigilant, and sometimes anxious, and having intrusive thoughts.  He did not watch war movies and avoided large crowds.  He denied suicide attempts and panic attacks.  He further denied any history of inpatient psychiatric treatment, any current outpatient treatment, and any psychotropic medications.  He reported working for the division of motor vehicles for six years after discharge from service and then running a store for a short period of time.  He had not worked full-time since 1980.  He did chores around the house and could accomplish his activities of daily living.  Socially, he had no close friends, but he liked to fish, and go to church.  He is married and has four children, with whom he is close.  The examiner summarized that the Veteran has not worked in 28 years, does chores around the house, has no real close friends, and has some recreational and leisure pursuits.   

On examination, the Veteran was alert, cooperative, slow-speaking, and neatly dressed.  He answered questions and volunteered information.  There were no loosened associations or flight of ideas.  There were no bizarre movements or tics.  Mood was calm and affect was appropriate.  There were no homicidal or suicidal ideations or intent.  There was no impairment of thought process or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  Memory, both remote and recent, appeared to be adequate.  Insight and judgment were adequate, as was his intellectual capacity.  The examiner provided a diagnosis of PTSD and assigned a GAF score of 56.  

A March 2009 letter from the above-mentioned private licensed psychological associate reflects that the Veteran's PTSD symptoms continued to interfere significantly in his personal, social, and professional life.  She stated that the Veteran has sleep impairment, feels jumpy, has a hyper-startle response, and avoids crowds.  She added that events on television triggered memories of his time in combat.  She stated that his prognosis was poor due to the severity and chronicity of his PTSD and health concerns, and that he is likely to experience a marked increase in PTSD symptoms due to stressors inherent in any work environment.  She concluded that the Veteran is therefore totally and permanently disabled and unemployable.

A July 2010 VA examination report reflects a history of treatment from the private licensed psychological associate beginning in February 2008 and ending eight to ten months ago, after seeing her four or five times over the course of two years.  The Veteran indicated that he originally met with her in conjunction with his VA claim.  He denied receiving any psychopharmacological interventions for treatment of PTSD or ever being hospitalized for a mental disorder.  He reported having a strong relationship with his wife, noting that they enjoy spending time together, fishing, visiting relatives, or participating in community activities.  He spoke openly with her about most topics, including his combat-related experiences.  He denied frequent arguments and domestic violence.  He stated that he is close with his four adult children, with whom he speaks regularly.  He reported that he is socially active at church but that this has decreased recently because of his wife's physical limitations.  He stated that he has one close friend he has known since childhood and they spend a lot of time together and speak openly about difficult topics.  He spent time caring for a 91 year old uncle and taking caring of household chores.  He denied any history of suicide attempts or violence.  The examiner observed that there was evidence of mild impairment in psychosocial functioning.  

Objectively, the Veteran was appropriately dressed and cooperative, with slow speech but without psychomotor activity.  Affect was appropriate, mood was good, attention was intact, and thought process and content were unremarkable.  There were no delusions.  As for judgment, he understood the outcome of his behavior.  Intelligence was average and insight was good.  He reported generally good sleep, but three times per month he woke up at night and was unable to return to sleep.  He noted that his sleep used to be much more disturbed.  There were no hallucinations, inappropriate behaviors, obsessive or ritualistic behaviors, or panic attacks.  He denied homicidal and suicidal thoughts.  He had good impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene.  The examiner observed that the Veteran sat with his back to the window, which was not typical for individuals with severe PTSD.  Memory was not formally evaluated but the Veteran reported some difficulty with recent memory, having brought a notebook to help remember what he wanted to say during the examination.  

With respect to PTSD symptoms, the Veteran reported that he occasionally had unwanted memories of Vietnam and endorsed minimal distress in response to these memories.  He reported having nightmares about Vietnam several times per year but that he can generally return to sleep after he is awakened by a nightmare.  He reported some avoidance of talking about Vietnam.  He avoided crowds, and had a mild reduction in activities he previously enjoyed, and some detachment from others.  He reported some increased arousal and was occasionally irritable.  He experienced mild to moderate hypervigilance most of the time and endorsed an exaggerated startle response once per week.  The examiner stated that the Veteran's symptoms were mild and no longer appeared to meet the full criteria for PTSD, noting the Veteran's statement that many symptoms were much more frequent and severe in previous years and had gradually improved with time.  

Regarding employment, the Veteran had worked for six years at the division of motor vehicles after retiring from the Army.  He left that job because he was required to spend a lot of time traveling and driving, which was made difficult by worsening glaucoma.  He then opened a grocery store with some friends and helped run it for three years, at which point he left due to the frustration of working harder than the other owners.  He has not held full-time employment since the early 1980s.

The examiner provided a diagnosis of anxiety disorder, not otherwise specified, and assigned a GAF score of 60.  The examiner then indicated that the PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner commented that the Veteran did not meet the symptom criteria for PTSD at the time of the examination and that the symptoms were mild and appeared to cause mild impairment in social and occupational functioning.  The examiner noted that the symptoms would likely contribute to reduced efficiency in many work settings if the Veteran were to return to work and, although the current findings did not provide evidence of severe impairment in occupational functioning, given the Veteran's advanced age and absence of recent employment, it is unlikely that he would be able to obtain gainful employment.

Given the above, the Board observes that, since the date of service connection, the Veteran's PTSD has been manifested by depressed mood, anxiety, chronic sleep impairment, and mild memory loss, all contemplated by the next-higher 30 percent rating.  Both VA examiners also indicated that the Veteran's PTSD was of moderate severity, as evidenced by the GAF scores of 56 and 60, see DSM-IV.  However, the July 2010 VA examiner also indicated that the Veteran's PTSD was reflective of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress (which mirrors the criteria for a 10 percent rating).  

Based on the Veteran's symptoms throughout the rating period on appeal, and resolving all reasonable doubt in his favor, the Board finds that his PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Thus, an initial 30 percent rating is warranted.

However, an even higher 50 percent rating is not for application here, as the PTSD has not been reflective of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Board notes that the private licensed psychological associate observed that the Veteran's thought process was not always linear, and that judgment was limited.  That provider diagnosed severe PTSD.  However, during both VA examinations, thought process was unremarkable and judgment was adequate.  Further, both VA examiners indicated that the Veteran's PTSD was of moderate severity, as evidenced by the GAF scores of 56 and 60, see DSM-IV, and the July 2010 examiner indicated that the PTSD met the criteria for a 10 percent rating.  The psychological associate also stated in her February 2008 report that the Veteran's hyperirritability severely compromised his ability to initiate or sustain work relationships.  However, there were no complaints of hyperirritability on either VA examination or in her March 2009 letter.  Further, the most recent VA examination report only reflects a history of being occasionally irritable, as evidenced by having a strong relationship with his wife, without frequent arguments.  

The psychological associate further noted that the Veteran's isolating behaviors and feelings of estrangement severely compromise his ability to initiate or sustain social relationships.  However, the July 2010 VA examination revealed a strong relationship with his wife and children.  Moreover, the Veteran had a close friend, visits relatives, participates in community activities, and is socially active at church.  Thus, the Board finds the findings and opinions of the VA examiners, especially the July 2010 examiner, to be more representative of the Veteran's disability picture and of greater probative value than those of the private psychological associate which were made for the purpose of furthering his VA claim, as indicated by the Veteran during the July 2010 VA examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  In sum, the Veteran's disability picture does not more nearly approximate the criteria for a 50 percent rating.  Indeed, the record indicates that the Veteran spent considerable time caring for a 91 year old uncle, which strongly suggests a high level of functioning to undertake a task of such importance.

The Board notes that the private licensed psychological associate assigned a GAF score of 38, which indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV.  It appears that this GAF score may have been based on the observations that his thought process was not always linear and judgment was limited and the conclusion that he is unable to work.  However, as already noted above, his thought process was unremarkable and judgment was adequate during both VA examinations.  Further, as also noted above, the psychological associate's basis for concluding that the Veteran is unable to work - hyperirritability - is not supported by the other evidence of record.  In sum, given the totality of the symptoms, the Board finds that a GAF score of 38 is not reflective of the Veteran's overall disability picture for any portion of the rating period on appeal.  

In sum, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 30 percent rating.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, to wit occupational and social impairment with reduced reliability and productivity, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

TDIU


In his August 2008 claim for a TDIU, the Veteran indicated that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  He also indicated that he last worked full-time in 1979 and became too disabled to work in 1977.  He also noted that he had graduated from college but had no other education or training prior to becoming too disabled to work.  He added that he did not like being around people, and that his nerves were bad.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

In this case, the Veteran is service-connected for PTSD (now rated as 30 percent), and bursitis of the left hip, bursitis of the right hip, chronic follicular conjunctivitis, high tone sensorineural hearing loss of the left ear, hemorrhoids, and chronic prostatitis (each rated as 0 percent), for a combined evaluation of 30 percent.  Thus, he does not meet the above percentage standards of 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should be submitted to the VA Director of the Compensation and Pension Service for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission, there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, it may decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b).

At the outset, the Veteran does not contend, and the record does not show, that any of his other service-connected disabilities prevent him from securing and following a substantially gainful occupation.  Thus, the Board will now turn to his contention that he is entitled to a TDIU due to his PTSD.

While the Veteran has not worked full-time since at least the early 1980s, the record fails to show that his service-connected PTSD has been the cause of his inability to obtain and retain substantially gainful employment.  During the July 2010 VA examination, he stated that he left his first job of six years because of his glaucoma and that he left his business of three years due to the frustration of working harder than the other owners.  The March 2008 VA examiner assigned a GAF score of 56 and the July 2010 VA examiner assigned a GAF score of 60, both of which indicate only moderate difficulty in occupational functioning.  See DSM-IV.  Moreover, the July 2010 VA examiner indicated that the PTSD signs and symptoms that were transient or mild and that there was decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  She further noted that the symptoms would likely contribute to reduced efficiency in many work settings if the Veteran were to return to work but that the current findings do not provide evidence of severe impairment in occupational functioning.  However, she observed that, given the Veteran's age and absence of recent employment, it is unlikely that he would be able to obtain gainful employment.  Thus, she attributed the Veteran's inability to work to his age and inexperience.  

Given the above, the Board finds that the Veteran's service-connected PTSD does not prevent him from securing or following any substantially gainful occupation.  At most, the record indicates that his PTSD has moderate occupational effects.  

The Board acknowledges the opinion of the private licensed psychological associate that the Veteran is permanently and totally disabled and unemployable due to his PTSD.  However, as discussed above in the analysis of the increased rating claim, the Board finds the opinions of the two VA examiners to be of greater probative value.  See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 471-73.  

In sum, the Board finds that the record fails to show that any of the Veteran's service-connected disabilities have caused him to be unable to obtain or retain substantially gainful employment.  

For these reasons, the Board concludes that the record evidence establishes that the Veteran's service-connected disabilities, alone, do not prevent him from securing or following a substantially gainful occupation, and as such he does not meet the criteria for a TDIU.  Moreover, there is no basis for referral of this case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

						
ORDER

An initial 30 percent rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


